DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 8, 2021. Claim 1 has been amended. Claims 7-11 have been withdrawn. Claims 12-14 have been added.

Election/Restrictions
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claim(s) 1-6, drawn to a vehicular work machine.
Group II, claim(s) 14, drawn to another embodiment of a vehicular work machine.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a water supply arrangement that is adapted to distribute water with the purpose of retaining dust that is created when a tool of the at least two different interchangeable tool is used”. The Examiner is unsure whether the recitation followed by the word “when” is a positively claimed limitation. Therefore, claim 1 fails to particularly point out and distinctly claim the subject matter. In order to overcome the rejection, the Examiner suggests to amend the limitation to – a water supply arrangement that is adapted to distribute water with the purpose of retaining dust that is created by the use of a tool of the at least two different interchangeable tool 
Claim 1 recites the limitation “each water setting” in lines 13 and 18. It appears the limitation has been introduced in line 12 as “a certain predefine water setting”. The Examiner is unsure whether they are the same limitation or not. If they are the same limitation, a correction is required to recite the limitation consistently. Furthermore, since the limitation in line 13 and in line 18  further defines the water setting differently, the Examiner assumes the water setting in line 13 is different from the water setting in line 18. Therefore, the water setting recited in line 13 and in line 18 needs to be written in distinct form to avoid confusion.
Claim 1 recites the limitation "the time period" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the certain work procedure" in 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.
Claim 12 recites the limitation “a water supply arrangement that is adapted to distribute water with the purpose of retaining dust that is created when a tool of the at least two different interchangeable tool is used” between lines 4-6. The Examiner is unsure whether the recitation followed by the word “when” is a positively claimed limitation. Therefore, claim 12 fails to particularly point out and distinctly claim the subject matter. In order to overcome the rejection, the Examiner suggests to amend the limitation to – a water supply arrangement that is adapted to distribute water with the purpose of retaining dust that is created by the use of a tool of the at least two different interchangeable tool 
Claim 12 recites the limitation “each water setting” in lines 15, 17, and 19. It appears the limitation has been introduced in line 14 as “a certain predefine water setting”. The Examiner is unsure whether they are the same limitation or not. If they are the same limitation, a correction is required to recite the limitation consistently. Furthermore, since the limitation in lines 15, 17, and 19 further defines the water setting differently, the Examiner assumes the water setting is different a water setting in lines 15, 17, and 19. Therefore, the water setting recited in lines 15, 17, and 19 needs to be written in distinct form to avoid confusion.
Claim 12 recites the limitation "the time period" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said tool " in 21.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation is the same limitation as “desired tool” line 17. If it is the same, the Examiner suggests to amend the limitation from “said tool” to -said desired tool-.

Claim 12 recites the limitation "the certain work procedure" in 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 12.

Allowable Subject Matter
Claims 1-6 and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752